

116 HR 2948 IH: To designate the Department of Veterans Affairs community-based outpatient clinic in St. Augustine, Florida, as the “Leo C. Chase Jr. Department of Veterans Affairs Clinic”.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2948IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Rutherford (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the Department of Veterans Affairs community-based outpatient clinic in St. Augustine, Florida, as the Leo C. Chase Jr. Department of Veterans Affairs Clinic. 
1.Designation of Leo C. Chase Jr. Department of Veterans Affairs Clinic 
(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs located at 207 Stratton Road, St. Augustine, Florida, shall after the date of the enactment of this Act be known and designated as the Leo C. Chase Jr. Department of Veterans Affairs Clinic. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Leo C. Chase Jr. Department of Veterans Affairs Clinic. 
